DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina Brule on August 12, 2022.

IN THE CLAIMS:
Cancel claims 13, 15 and 16. 

Allowable Subject Matter
Claims 1-12 are allowed. The following is an examiner’s statement of reasons for allowance: 
It is known in the art to prepare quaternized chitosan derivatives. Gagnon (US 2014/0107329) discusses methods known in the art. See paragraphs [0012]-[0017]. The reference further discusses a well-known method wherein chitosan is treated with acid in the first step and to produce dimethyl chitosan (DMC) and then treated with an alkylating agent. See paragraph [0094]. This method comprises isolation of the DMC, and the alkylating agent is added to a solution of DMC. This reference does not teach or fairly suggest the required step of adding the alkylating agent to an acidic solution of chitosan, per se. 
Sajomsang (Carbohyd. Polym., 2010) reviews methods for preparing quaternized chitosan derivatives. This reference covers similar methods discussed in Gangon. This reference also discusses direct alkylation of chitosan by treatment with an alkylating agent in basic solution. See Figure 9 at page 635. The reference does not teach or fairly suggest the direct alkylation under acidic conditions.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623